c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date ---------------- number release date conex-120128-16 uil 4980h the honorable johnny isakson united_states senator one overton park suite cumberland boulevard atlanta ga attention dear senator isakson i am responding to an email from your office dated date about a concern raised by your constituent retired from the public sector and then worked full time or more hours per week in the private sector until date wrote that at that time due to the affordable_care_act his private sector employer adopted a policy restricting certain employees from working more than hours_of_service a week the policy his employer has adopted while we cannot comment on the specifics of some employers may have decided to restrict the number of hours employees may work to limit the number of its full-time employees sec_4980h of the internal_revenue_code as added by the affordable_care_act defines a full-time_employee solely based on that employee’s hours_of_service and requires an applicable_large_employer to provide minimum essential health coverage to at least percent of its full- time employees however the provision does not take into account other employees who do not work a minimum number of hours_of_service regardless of the reason sec_4980h provides that an applicable_large_employer may be required to pay an assessable payment if it does not offer health coverage to its full-time employees and at least one full-time_employee purchases coverage through the applicable exchange and receives the premium_tax_credit sec_4980h provides that an employee is a full-time_employee for this purpose if the employee averages at least hours_of_service per week during a given month sec_4980h provides that an questioned whether the affordable_care_act requires situation i understand that ------------------- ------------- --------------- ------------- ------------- conex-120128-16 applicable_large_employer generally is an employer who employed more than full- time employees or full-time equivalents during the preceding calendar_year sec_4980h provides for two assessable payments an applicable_large_employer could potentially be required to pay one but not both of these payments in any given calendar month in the following circumstances sec_4980h may apply if an applicable_large_employer fails to offer minimum essential health coverage to at least percent of its full-time employees and one of its full-time employees receives the premium_tax_credit for coverage purchased through the applicable exchange if this type of assessable payment applies the annual payment is dollar_figure adjusted annually multiplied by the total number of the employer’s full-time employees with certain adjustments sec_4980h may apply if the applicable_large_employer offers minimum essential health coverage to at least percent of its full-time employees but one or more full-time employees purchases coverage through the applicable exchange and receives the premium_tax_credit under sec_36b if this type of assessable payment applies the annual payment is dollar_figure adjusted annually multiplied by the total number of the employer’s full-time employees who receive the premium_tax_credit with certain adjustments as stated to avoid the potential application of the assessable payment under sec_4980h an applicable_large_employer must offer minimum_essential_coverage to at least percent of its full-time employees for purposes of meeting the percent threshold all full-time employees are included regardless of whether the full-time_employee has other coverage or has access to other coverage in contrast potential application of the assessable payment under sec_4980h relates only to those full-time employees entitled to a premium_tax_credit under sec_36b and an employee generally would not be eligible for a premium_tax_credit if the employee had other coverage not purchased on the applicable exchange or if the employer had made the employee and the employee’s dependents an affordable offer of minimum_essential_coverage providing minimum value as stated above the potential for an assessable payment under sec_4980h relates only to applicable large employers generally meaning employers that had or more full-time employees during the previous calendar_year in addition the potential for an assessable payment under sec_4980h relates only to the applicable large employer’s offers of coverage or lack of offers of coverage to its full-time employees my office only addresses matters related to the internal_revenue_code and cannot provide information on other potentially applicable laws i understand that your office also has contacted the u s department of labor dol regarding ------------------- concerns the dol may be able to provide you with additional information about other conex-120128-16 federal laws within its jurisdiction such as the employee_retirement_income_security_act_of_1974 i hope this information is helpful if you have questions please contact me at -------------- ------ -------------------- ------------------- or at sincerely victoria a judson associate chief_counsel tax exempt and government entities
